SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

162
CA 15-01330
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


SHAWN LASKER, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

4950 GENESEE STREET, LLC, ET AL., DEFENDANTS,
AND GREENMAN-PEDERSEN, INC., DEFENDANT-APPELLANT.


SUGARMAN LAW FIRM, LLP, BUFFALO (BRIAN SUTTER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DOLCE PANEPINTO, P.C., BUFFALO (MARC C. PANEPINTO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.

GOLDBERG SEGALLA, LLP, BUFFALO (DENNIS P. GLASCOTT OF COUNSEL), FOR
DEFENDANTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered November 25, 2014. The order denied the motion
of defendant Greenman-Pedersen, Inc. to dismiss the plaintiff’s
complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on March 9, 2016, and filed in the Erie
County Clerk’s Office on March 30, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   August 17, 2016                      Frances E. Cafarell
                                                Clerk of the Court